DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the AFCP request dated 05 March 2021: 
a. The 112 rejections of the claims are withdrawn in view of the amendment.
b. The 103 rejections of the claims are withdrawn for the reasons described under the Reasons for Allowance section.
c. Claims 1, 3, 6-8, 13-16, and 18-21 are in condition for allowance in light of the Examiner’s amendment. See the Reasons for Allowance section for more details.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase Brill on 17 March 2021.

The application has been amended as follows: 

Claim 8: line 2 – “to fuel cell” should be replaced with “to the fuel cell”.
Claim 14: line 4 – “and to cool” should be replaced with “and configured to cool”.
Claim 15: line 2 – “the fuel cell” should be replaced with “the molten carbonate fuel cell”.
Claim 16: line 8 – “a flue gas” should be replaced with “the flue gas”.
Claim 16: line 16 – “the fuel cell” should be replaced with “the fuel cell cathode”.
Claim 16: line 18 – “the fuel cell” should be replaced with “the fuel cell anode”.
Claim 19: line 1 – “the electrolysis cell” should be replaced with “the electrolysis cell anode”.
Claim 20: line 2 – “to fuel cell” should be replaced with “to the fuel cell”.
Claim 21: line 4 – “and to cools” should be replaced with “and cools”.

Reasons for Allowance
Independent claims 1 and 16 are allowed. Claims 3, 6-8, 13-15, and 18-21 depend from an allowed claim, thus are also allowed. The following is an examiner’s statement of reasons for allowance:
In short, the instant claimed invention is a carbon dioxide capture system which connects a molten carbonate fuel cell (MCFC) with a molten carbonate electrolysis cell (MCEC). Applicant requires, in part, the following:

“a flue gas supply line connected to the electrolysis cell cathode and configured to supply a flue gas received from the combustion power plant”


Ingram teaches flowing a flue gas (136, 236) from a combustion process (104, 201) to the EC electrode upon which oxidation occurs (i.e., claimed EC cathode); the resulting exhaust (feed 128, 228) from the EC cathode contains oxygen and CO2 rather than 100 % oxygen. Ingram finds such an arrangement beneficial because by flowing this composition (i.e., O2 and CO2) from the exhaust (128, 228) of the EC cathode to the combustion process (104, 201) results in a combustion process exhaust containing little to no nitrogen, para. [0051]-[0052]. Also, in para. [0008], Ingram teaches:

    PNG
    media_image1.png
    96
    653
    media_image1.png
    Greyscale

In other words, flowing flue gas to the EC cathode produces oxygen in high quantities and purity in a safe and cost effective manner necessary to operate the combustion process 104, 201 (emphasis added). Unlike Ingram, Wasp flows the EC cathode exhaust to a fuel cell, not a combustion process. While the high quantities (and purity) of oxygen described by Wasp are applicable to combustion processes, there is no teaching or suggestion these quantities and purities of oxygen would be applicable to, or beneficial for, the fuel cell of Wasp. Further, there is nothing equating the combustion process of Ingram to the fuel cell of Wasp; thus, Wasp would find little motivation in Ingram to make the modification to the EC cathode claimed in the instant invention. 
2 at the EC cathode. In contrast, Applicant claims the opposite, flue gas to the EC cathode (oxidation side). Thus, this prior art does not make obvious the flue gas streamed to the EC cathode.
	For the reasons set forth above, none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious, the inventions of claims 1 and 16. Thus, claims 1 and 16 are allowed; claims 3, 6-8, 13-15, and 18-21 depend from an allowed claim, thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Mirko Filipponi et al., “Use of Molten Carbonate Fuel Cell for CO2 Capture”, ECS Transactions, 42 (1) 43-47 (2012), 10.1149/1.4705478.
b. Translation of Baranov et al., "THE OPPORTUNITIES OF ELECTROCHEMICAL AIR REGENERATION TECHNOLOGY ON THE BASE OF 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA KOROVINA/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729